Citation Nr: 0948801	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-32 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability (claimed 
as broken back).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1954 to January 1958.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2007 rating decision of the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A December 2005 Board decision denied the Veteran service 
connection for a broken back essentially based on a finding 
that his current back disability was not shown to be related 
to his service/an injury therein.

2.  Evidence received since the December 2005 Board decision 
does not tend to relate the Veteran's back disability to his 
service/injury therein; does not relate to the unestablished 
fact necessary to substantiate the claim of service 
connection for a back disability; and does not raise a 
reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for a broken back may not be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her representative 
of any information, and any medical or lay evidence, not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 
2007).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).   

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.

The appellant was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  A February 2007 letter provided 
notice in accordance with Kent, and also explained the 
evidence VA was responsible for providing and the evidence he 
was responsible for providing, and informed the Veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and has 
not alleged that notice in this case was less than adequate.

The Veteran's available service treatment records (STRs) and 
post-service treatment records have been secured.  It has 
been certified that any additional STRs (and alternate source 
records, such as Surgeon General's Office (SGO) records) are 
unavailable, and were likely destroyed by a 1973 fire at the 
National Personnel Records Center (NPRC) in St. Louis.  
Notably, in a claim to reopen the duty to assist by arranging 
for a VA examination or obtaining a medical opinion does not 
attach until the previously denied claim is reopened.  38 
C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified 
any evidence that remains outstanding.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

Legal Criteria Factual Background and Analysis

A December 2005 Board decision denied service connection for 
a broken back.  That decision is final.  38 U.S.C.A. § 7104.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

If certain chronic diseases (to include arthritis) are 
manifested to a compensable degree within a specified 
postservice period (one year for arthritis), they may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time of the December 2005 Board decision, the evidence 
showed that the Veteran's original claim for service 
connection for a back injury was received by VA in August 
2000.  He claimed service connection for a "broken back" he 
claimed he sustained in a November 1954 fall at a U.S. Air 
Force training base.  He indicated that he immediately sought 
treatment at the base, but was advised that, because the 
injury was not serious, he should defer treatment until he 
arrived at his first duty station. He stated that he again 
requested treatment at his duty station in December 1954, and 
was told that he had broken his back, and transferred to a 
hospital in El Paso, Texas, where he remained until March 
1955.  He stated that he began experiencing progressive and 
debilitating back pain in 1980.

The Veteran's partial STRs (that were available) included 
records from training for the period between November 1954 
and December 1955.  They do not mention a back injury; the 
only treatment at that facility reported was for cellulitis.  
The RO made several unsuccessful attempts to secure the 
Veteran's records from William Beaumont Army Medical Center 
(where he allegedly received treatment for a back injury from 
January to March 1955).  In May 2002, the RO made a formal 
finding of the unavailability of such records.  In July 2002, 
the NPRC) indicated that the Veteran's STRs for the 
applicable period were destroyed in a 1973 fire at that 
facility.  It was previously (in February 2001) certified 
that there also no SGO records available.  In July 2002 the 
RO secured certain of the Veteran's sick/morning reports.  
Such reports - noting absences in November and December 1954 
- reveal a period of absence (when he was hospitalized for 
treatment of cellulitis) from November 1 to November 5.  In 
January 2004, the Medical Record Administration Branch of 
William Beaumont Army Medical Center certified that they had 
no hospital (treatment) records pertaining to the Veteran.  
In July 2004, NPRC advised that there were no active duty 
inpatient clinical records for the Veteran in hospital 
records prior to 1960.  

After several requests from the RO advising the Veteran that 
they had requested such records and not received them, and 
that ultimately it was his responsibility to ensure that they 
were received, he submitted (partial) medical records from 
the Texas Department of Criminal Justice (where he was 
institutionalized since 1992).  In pertinent part, they note 
complaints of, and show treatment for, back pain.  In 1996 
the Veteran reported a history of old trauma in the military.  
Diagnoses listed included compression fracture of the mid 
thoracic vertebrae due to trauma and degenerative changes.  

Based on this evidence, the December 2005 Board decision 
denied service connection for a broken back, finding that the 
Veteran's back disability was not shown to be related to his 
service/an injury.

Evidence received since the December 2005 Board decision 
consists of copies including an Extract from Lackland Air 
Force Base showing the Veteran was ordered to duty upon 
induction in September 1954; and Morning Reports (including 
from Holloman Air Force Base, showing the Veteran was present 
not for duty on December 30, 1954; William Beaumont Army 
Medical Center (Beaumont AMC) on January 4, 1955, showing the 
Veteran was there for medical observation and treatment and 
disposition and present not for duty on that day; Beaumont 
AMC on February 21, 1955, showing he was being released and 
returned to headquarters; Holloman Air Force Base on February 
23, 1955 showing the Veteran was on sick convalescent leave; 
and Holloman Air Force base on March 21, 1955, showing he 
returned from 30 days convalescent leave.  None of the 
records note the condition that required convalescence.  

In written communications received since the December 2005 
Board decision the Veteran (in essence) reiterates his prior 
allegations that he sustained a back injury in service, and 
that his current back disability is related to such injury.   

Inasmuch as the December 2005 board denial of the Veteran's 
claim was based essentially on findings that the evidence did 
not show a back injury in service, or that a current back 
disability might be related to his service, for evidence to 
be new and material, it must be evidence that was not 
previously of record that addresses these unestablished 
facts.  The additional submissions include additional morning 
reports and further argument by the Veteran.  The morning 
reports do not address either of the above-outlined 
unestablished facts; they do not mention the nature of the 
disability for which the Veteran went on convalescent leave 
or show or suggest that that he sustained a "back" injury 
in service, nor do they in any way tend to relate current 
back disability to an injury in service.  Hence, while they 
are new in the sense that they were not previously associated 
with the record, they are not material.  The Veteran's 
further arguments are reiterations of arguments he previously 
made; hence, they cannot be considered "new' evidence.  

In summary, no additional evidence has been received since 
the December 2005 Board decision that addresses the 
unestablished facts necessary to substantiate the Veteran's 
claim of service connection for a back disability (claimed as 
"broken back"), i.e.: (1) That the Veteran sustained a back 
injury in service, and (2) that his current back disability 
is (or may be) related to such injury.  Since for evidence to 
be new and material it must address both of these 
unestablished facts (and raise a reasonable possibility of 
substantiating the claim), the Board must find that new and 
material evidence has not been received, and that the claim 
of service connection for a back disability (claimed as 
"broken back") may not be reopened. 


ORDER

The appeal to reopen a claim of service connection for a back 
disability (claimed as "broken back") is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


